W. J. HARALSON, Supernumerary Circuit Judge.
The appellant was convicted of an assault with a deadly weapon upon a law enforcement officer while engaged in the active discharge of his lawful duties.
This appeal is from that judgment, with a sentence of five years imprisonment.
 The sufficiency of the evidence is not presented for the consideration of the court, since there was no motion to exclude, the affirmative charge was not requested, and no motion was made for a new trial. Mims v. State, 23 Ala.App. 94, 121 So. 446; Sharp v. State, 21 Ala.App. 262, 107 So. 228. However, in our study of the record there appears ample evidence to support the verdict of guilty by the jury.
Neither was there any objection to any ruling of the trial court on testimony offered by either the State or the appellant. On appeal our review is limited to matters properly raised in the trial court. Sharp v. State, supra.
No error appearing in the record, the judgment in this cause is due to be affirmed.
The foregoing opinion was prepared by Hon. W. J. HARALSON, Supernumerary Circuit Judge, serving as a judge of this Court under § 2 of Act No. 288, July 7, 1945, as amended; his opinion is hereby adopted as that of the Court.
The judgment below is hereby
Affirmed.
CATES, P. J., and TYSON, HARRIS and DeCARLO, JJ., concur.